Citation Nr: 1142382	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 28, 2008 and as 50 percent disabling from that date.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his PTSD.  The Board notes that service connection was initially granted, with a 30 percent evaluation, in June 2007.  The Veteran appealed the initial rating.  A June 2008 rating decision increased the disability evaluation to 50 percent.  

A February 2009 letter from the Veteran's VA social worker and psychiatrist indicates current psychotherapy and medication management at the Lexington VA Medical Center.  The authors note that the Veteran began individual psychotherapy in December 2008 and continued to receive treatment.  The Board notes that the most recent VA treatment records associated with the file date to September 2008.  As there is evidence of more current records that are relevant to this claim, the Board concludes that remand is necessary to obtain such records.

A VA examination was most recently conducted in April 2008.  Statements by the Veteran since then suggest worsening of the disability.  In July 2008. He indicated that he was getting more and more depressed, and that he stayed at home unless he absolutely had to leave the house.  In his November 2008 substantive appeal, he stated that he had retired due to his PTSD.  Finally, the Board observes that the February 2009 letter from the Veteran's VA providers discusses his symptoms and notes that they cause significant impairment.  In light of this evidence, the Board finds that a current VA examination is necessary.

As noted, the Veteran has stated that he retired due to his PTSD.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, future adjudication of the Veteran's claim should include the issue of TDIU, in accordance with the holding in Rice. 

The Board concludes that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to treatment of the Veteran's PTSD for the period from September 2008 to the present.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner identify the manifestations of the Veteran's PTSD and their severity.  The examiner should also provide an opinion with respect to whether the Veteran's PTSD has rendered him unemployable.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Upon completion of the above, review the examiners' reports for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claim (to include entitlement to a TDIU), with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


